Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 06/24/2021.
Claims 1, 4-11 and 14-20 have been amended.	
Claims 1-20 are pending.

Response to Arguments

2.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10445319. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10445319
Instant Application 16548687
Claim 1:
     A method comprising:

     receiving a graph query to extract a query result from a graph stored in a database, wherein the graph comprises a plurality of vertices that are interconnected by a plurality of edges, wherein each vertex of the plurality of vertices comprises a set of vertex properties, wherein each edge of the plurality of edges comprises a set of edge properties, wherein the database is managed by a database management system (DBMS);

     decomposing the graph query into one or more filter expressions; 


     for each filter expression of the one or more filter expressions:  selecting a filtration tier to execute the filter expression from a group consisting of comprising: the DBMS which sends at least the query result to a stream, a stream evaluator that processes the stream arriving from the DBMS without waiting for the entire query result to arrive and that stores at least the query result from the stream into memory, and an in-memory evaluator that identifies the query result in the memory; and executing a translation of the filter expression on the filtration tier to obtain at least one of: a subset of vertices of the plurality of vertices and a subset of edges of the plurality of edges that satisfy the filter expression; wherein the method is performed by one or more computers.

Claim 3:
     The method of Claim 1 wherein selecting the filtration tier comprises selecting the DBMS because all of:
    the filter expression compares a first property of a first vertex or edge with a constant, the filter expression does not use an edge to inspect a vertex, and the filter 

Claim 5: 
The method of Claim 1 wherein:
      selecting the filtration tier comprises selecting the DBMS;

     the translation of the filter expression comprises one or more table aliases comprising a separate table alias for each of: a current vertex, an edge, a source vertex of the edge, and a destination vertex of the edge.

Claim 6:
     The method of Claim 1 wherein:

     sselecting the filtration tier comprises selecting the DBMS;

     the translation of the filter expression comprises one or more table aliases comprising a separate table alias for each 

Claim 7:
     The method of Claim 1 wherein:

     selecting the filtration tier comprises selecting a first filtration tier for a first filter expression of the one or more filter expressions;

     selecting the filtration tier comprises selecting a second filtration tier for a second filter expression of the one or more filter expressions;

     the first filter expression and the second filter expression are combined by a logical-or operator in the graph query;

     if the first filtration tier is the in-memory evaluator, then executing the translation of the second filter expression comprises executing 

     otherwise, executing the translation of the second filter expression comprises executing the translation of the second filter expression on the stream evaluator.
Claim 1:
     A method comprising:

executing a graph query to be applied to content of a computerized data store by:









     automatically decomposing the graph query into at least a first filter expression and a second filter expression;

     executing the first filter expression on a database management system (DBMS) tier that comprises a DBMS;

















     executing the second filter expression on a second another processing tier, wherein data in the second other processing tier comprises data retrieved from the DBMS tier.
Claim 16:

     One or more non-transient computer-readable media storing instructions that, when executed by one or more processors, cause:

    receiving a graph query to extract a query result from a graph that occupies a database, wherein the graph comprises a plurality of vertices that are interconnected by a plurality of edges, wherein each vertex of the plurality of vertices comprises a set of vertex properties, wherein each edge of the plurality of edges comprises a set of edge properties, wherein the database is managed by a database management system (DBMS);

     decomposing the graph query into one or more filter expressions;


     for each filter expression of the one or more filter expressions:

     selecting a filtration tier to execute the filter expression from a group consisting of comprising: the DBMS which sends at least the query result to a stream, a stream evaluator that processes the stream arriving from the DBMS without waiting for the entire query result to arrive and that stores at least the query result from the stream into memory, and an in-memory evaluator that identifies the query result in the memory; and executing a translation of the filter expression on the filtration tier to obtain at least one of: a subset of vertices of the plurality of vertices or a subset of edges of the plurality of edges that satisfy the filter expression.

Claim 18:

     The one or more non-transient computer-readable media of Claim 16 wherein


      the filter expression compares a first property of a first vertex or edge with a constant, the filter expression does not use an edge to inspect a vertex, and the filter expression does not inspect a degree of a vertex.

Claim 19:

The one or more non-transient computer-readable media of Claim 16 wherein:

     selecting the filtration tier comprises selecting a first filtration tier for a first filter expression of the one or more filter expressions; 

     selecting the filtration tier comprises selecting a second filtration tier for a second filter expression of the one or more filter expressions; 

     the first filter expression and the second filter expression are combined by a logical-or operator in the graph query;

     if the first filtration tier is the in-memory evaluator, then executing the translation of the second filter expression comprises executing the translation of the second filter expression on the in-memory evaluator;

     otherwise, executing the translation of the second filter expression comprises executing the translation of the second filter expression on the stream evaluator.
Claim 1:

     One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause:

executing a graph query to be applied to content of a computerized data store by:









     automatically decomposing the graph query into at least a first filter expression and a second filter expression;




     executing the first filter expression on a database management system (DBMS) tier that comprises a DBMS;





















Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 7, 9, 11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dipper et al., (US 20120130942).
Claim 1:
Dipper suggests a method comprising: executing a graph query to be applied to content of a computerized data store by: automatically decomposing the graph query into at least a first filter expression and a second filter expression [Par 6 (analyzing original queries and breaking these original queries into subqueries, based on filter expressions or predicates, for further processing by nodes in a tier-based processing system)]; executing the first filter expression on a database management system (DBMS) tier that comprises a DBMS [Par 36-37 (Some subqueries, including their filter expression; are executed by relational database tier or DBMS tier)]; executing the second filter expression on another processing tier, wherein data in the other processing tier comprises data retrieved from the DBMS tier [Par 36-37 (Some subqueries, along with their predicates or filter expressions, are executed by OLAP or multi-dimensional data tier, and these tiers are inter-related)].
Claim 7:
Dipper suggests wherein said executing the second filter expression on the other processing tier comprises at least one selected from the group consisting of: a) a relational join, b) native object deserialization, b) unmarshalling said data in the other processing tier into data binding objects, c) a sliding window storing a portion of said data in the other processing tier, and[[/or]] d) detecting that said executing the second filter expression has quadratic complexity [Par 40 (Join operators)].
Claim 9:
Dipper suggests wherein the DBMS tier and the other processing tier reside on one selected from the group consisting of: separate computers|[or]] and a same computer. [Par 29 (distributed system)].
Claim 11:
Claim 11 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 17:
Claim 17 is essentially the same as claim 7 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 19:
Claim 19 is essentially the same as claim 9 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-3, 5-6, 12-13 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dipper et al., (US 20120130942) in view of Shmueli et al (US 20140244687). 
Claim 2:
 Dipper of Shmueli suggest a method wherein said data retrieved from the DBMS tier comprises extensible markup language (XML) [Shmueli: Par 24 (XML database)].
Both references (Dipper of Shmueli) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Dipper of Shmueli before him/her, to modify the system of Dipper with the teaching of Shmueli in order to store and process XML data in database system [Shmueli: Par 24 (XML database)].
Claim 3:
The combined teachings of Dipper of Shmueli suggest wherein said executing the first filter expression on the DBMS tier comprises sending an XML query to the DBMS for execution [Shmueli: Par 24 (XML database)].
Both references (Dipper of Shmueli) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Dipper of Shmueli before him/her, to modify the system of Dipper with the teaching of Shmueli in order to store and process XML data in database system [Shmueli: Par 24 (XML database)].
Claim 5:
The combined teachings of Dipper of Shmueli suggest wherein: said data in the other processing tier comprises a first portion and a second said executing the second filter expression on the other processing tier comprises concurrently processing the first [Shmueli: Par 45 and 56 (parallel processing of subgraphs)].
Both references (Dipper of Shmueli) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Dipper of Shmueli before him/her, to modify the system of Dipper with the teaching of Shmueli in order to process subgraphs concurrently [Shmueli: Par 45 and 56 (parallel processing of subgraphs)].
Claim 6:
The combined teachings of Dipper of Shmueli suggest wherein said executing the first filter expression on the DBMS tier and said executing the second filter expression on the other processing tier concurrently occur [Shmueli: Par 45 and 56 (parallel processing of subgraphs)].
Both references (Dipper of Shmueli) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Dipper of Shmueli before him/her, to modify the system of Dipper with the teaching of Shmueli in order to process subgraphs concurrently [Shmueli: Par 45 and 56 (parallel processing of subgraphs)].
Claims 12-13:
Claims 12-13 are essentially the same as claims 2-3 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claims 15-16:
Claims 15-16 are essentially the same as claims 5-6 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.


10.	Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dipper et al., (US 20120130942) in view of Lee et al (US 20150293931). 
Claim 8:
The combined teachings of Dipper of Lee suggest wherein at least one selected from the group consisting of: the second filter expression is context free, and[[/or]] the first filter expression cannot be context free [Lee: Abstract, par 60 and 62 (context free queries and their context free grammar)].
Both references (Dipper of Lee) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Dipper of Lee before him/her, to modify the system of Dipper with the teaching of Lee in order to implement queries that cannot be expressible by regular expression [Lee: Abstract, par 60 and 62 (context free queries and their context free grammar)].
Claim 18:
Claim 18 is essentially the same as claim 8 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.

.
s 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dipper et al., (US 20120130942) in view of Chung et al (US 20090094087). 
Claim 10:
The combined teachings of Dipper of Chung suggest wherein said data in the other processing tier exceeds available memory in the other processing tier [Chung: Par 112 and Abstract (processing steer memory size has exceeded a certain threshold in size)].
Both references (Dipper of Chung) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Dipper of Chung before him/her, to modify the system of Dipper with the teaching of Chung in order to keep track of memory or storage size [Chung: Par 112 and Abstract (processing steer memory size has exceeded a certain threshold in size)].
. Claim 20:
Claim 20 is essentially the same as claim 10 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.





Allowable Subject Matter
12.	Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
09/08/2021